UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2013 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-32936 HELIX ENERGY SOLUTIONS GROUP, INC. (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation or organization) 95–3409686 (I.R.S. Employer Identification No.) 3505 West Sam Houston Parkway North Suite 400 Houston, Texas (Address of principal executive offices) (Zip Code) (281) 618–0400 (Registrant's telephone number, including area code) 400 North Sam Houston Parkway East, Suite 400, Houston, Texas 77060 (Former address of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [√] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [√] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer“ and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[√] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [√] As of July 19, 2013, 105,754,091 shares of common stock were outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements: Condensed Consolidated Balance Sheets – June 30, 2013 (Unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Operations (Unaudited) – Three months ended June 30, 2013 and 2012 4 Condensed Consolidated Statements of Operations (Unaudited) – Six months ended June 30, 2013 and 2012 5 Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) – Three months and six months ended June 30, 2013 and 2012 6 Condensed Consolidated Statements of Cash Flows (Unaudited) – Six months ended June 30, 2013 and 2012 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. Controls and Procedures 49 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 6. Exhibits 50 Signatures 51 Index to Exhibits 52 2 Table of Contents PART I.FINANCIAL INFORMATION Item1.Financial Statements HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Trade, net of allowance for uncollectible accounts of $4,000 and $5,152, respectively Unbilled revenue Costs in excess of billing Other current assets Current assets of discontinued operations — Total current assets Property and equipment Less accumulated depreciation ) ) Property and equipment, net Other assets: Equity investments Goodwill Other assets, net Non-current assets of discontinued operations — Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Current maturities of long-term debt Current liabilities of discontinued operations — Total current liabilities Long-term debt Deferred tax liabilities Other non-current liabilities Non-current liabilities of discontinued operations — Total liabilities Commitments and contingencies Shareholders' equity: Common stock, no par, 240,000 shares authorized, 105,754 and 105,763 shares issued, respectively Retained earnings Accumulated other comprehensive loss ) ) Total controlling interest shareholders' equity Noncontrolling interest Total equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (in thousands, except per share amounts) Three Months Ended June 30, Net revenues $ $ Cost of sales: Cost of sales Impairments — Cost of sales Gross profit Loss on sale of assets ) — Selling, general and administrative expenses ) ) Income from operations Equity in earnings of investments Net interest expense ) ) Loss on early extinguishment of long-term debt ) — Other expense, net ) ) Other income – oil and gas — Income before income taxes ) Income tax provision (benefit) ) Income from continuing operations Income (loss) from discontinued operations, net of tax ) Net income, including noncontrolling interests Less net income applicable to noncontrolling interests ) ) Net income applicable to Helix $ $ Basic earnings per share of common stock: Continuing operations $ $ Discontinued operations Net income per common share $ $ Diluted earnings per share of common stock: Continuing operations $ $ Discontinued operations Net income per common share $ $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (in thousands, except per share amounts) Six Months Ended June 30, Net revenues $ $ Cost of sales: Cost of sales Impairments Cost of sales Gross profit Loss on commodity derivative contracts ) — Loss on sale of assets ) — Selling, general and administrative expenses ) ) Income from operations Equity in earnings of investments Net interest expense ) ) Loss on early extinguishment of long-term debt ) ) Other expense, net ) ) Other income – oil and gas — Income before income taxes Income tax provision (benefit) ) Income from continuing operations Income from discontinued operations, net of tax Net income, including noncontrolling interests Less net income applicable to noncontrolling interests ) ) Net income applicable to Helix $ $ Basic earnings per share of common stock: Continuing operations $ $ Discontinued operations Net income per common share $ $ Diluted earnings per share of common stock: Continuing operations $ $ Discontinued operations Net income per common share $ $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) (in thousands) Three Months Ended June 30, Net income, including noncontrolling interests $ $ Other comprehensive income (loss), net of tax: Unrealized gain (loss) on hedges arising during the period ) Reclassification adjustments for (gain) loss included in net income ) Income taxes on unrealized (gain) loss on hedges ) Unrealized gain (loss) on hedges, net of tax ) Foreign currency translation loss ) ) Other comprehensive loss, net of tax ) Comprehensive income (loss) Less comprehensive income applicable to noncontrolling interests ) ) Comprehensive income (loss) applicable to Helix $ $ Six Months Ended June 30, Net income, including noncontrolling interests $ $ Other comprehensive income (loss), net of tax: Unrealized gain (loss) on hedges arising during the period ) Reclassification adjustments for (gain) loss included in net income ) Income taxes on unrealized loss on hedges Unrealized loss on hedges, net of tax ) ) Foreign currency translation gain (loss) ) Other comprehensive loss, net of tax ) Comprehensive income (loss) Less comprehensive income applicable to noncontrolling interests ) ) Comprehensive income (loss) applicable to Helix $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Six Months Ended June 30, Cash flows from operating activities: Net income, including noncontrolling interests $ $ Adjustments to reconcile net income, including noncontrolling interests to net cash provided by operating activities: Income from discontinued operations ) ) Depreciation and amortization Asset impairment charge — Amortization of deferred financing costs Stock-based compensation expense Amortization of debt discount Deferred income taxes Excess tax from stock-based compensation ) Loss on sale of assets — Loss on early extinguishment of debt Unrealized loss and ineffectiveness on derivative contracts, net Changes in operating assets and liabilities: Accounts receivable, net ) Other current assets ) Income tax payable ) Accounts payable and accrued liabilities ) ) Oil and gas asset retirement costs ) ) Other noncurrent, net ) ) Net cash provided by (used in) operating activities Net cash provided by (used in) discontinued operations ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Capital expenditures ) ) Distributions from equity investments, net Proceeds from sale of assets — Net cash provided by (used in) investing activities ) Net cash provided by (used in) discontinued operations ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Early extinguishment of Senior Unsecured Notes — ) Borrowings under revolving credit facility Repayment of revolving credit facility ) — Issuance of Convertible Senior Notes due 2032 — Repurchase of Convertible Senior Notes due 2025 ) ) Proceeds from term loan — Repayment of term loans ) ) Repayment of MARAD borrowings ) ) Deferred financing costs ) ) Distributions to noncontrolling interest ) — Repurchases of common stock ) ) Excess tax from stock-based compensation ) Exercise of stock options, net and other ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents Net increase in cash and cash equivalents Cash and cash equivalents: Balance, beginning of year Balance, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 7 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note1— Basis of Presentation and Recent Accounting Standards The accompanying condensed consolidated financial statements include the accounts of Helix Energy Solutions Group, Inc. and its wholly- and majority-owned subsidiaries (collectively, "Helix" or the "Company").Unless the context indicates otherwise, the terms "we," "us" and "our" in this report refer collectively to Helix and its wholly- and majority-owned subsidiaries.All material intercompany accounts and transactions have been eliminated.These unaudited condensed consolidated financial statements have been prepared pursuant to instructions for the Quarterly Report on Form 10-Q required to be filed with the Securities and Exchange Commission (the “SEC”), and do not include all information and footnotes normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles. The accompanying condensed consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles (“U.S. GAAP”) and are consistent in all material respects with those applied in our 2012 Annual Report on Form 10-K (“2012 Form 10-K”).The preparation of these financial statements requires us to make estimates and judgments that affect the amounts reported in the financial statements and the related disclosures.Actual results may differ from our estimates.Management has reflected all adjustments (which were normal recurring adjustments unless otherwise disclosed herein) that it believes are necessary for a fair presentation of the condensed consolidated balance sheets, statements of operations, statements of comprehensive income (loss), and statements of cash flows, as applicable.The operating results for the three- and six-month periods ended June 30, 2013 are not necessarily indicative of the results that may be expected for the year ending December 31, 2013.Our balance sheet as of December 31, 2012 included herein has been derived from the audited balance sheet as of December 31, 2012 included in our 2012 Form 10-K.These unaudited condensed consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements and notes thereto included in our 2012 Form 10-K. Certain reclassifications were made to previously reported amounts in the condensed consolidated financial statements and notes thereto to make them consistent with the current presentation format.The most significant of these reclassifications are associated with our discontinued operations.As noted in Note 2, we exited our oil and gas business in February 2013 upon the sale of our former wholly-owned subsidiary, Energy Resource Technology GOM, Inc. (“ERT”). In February 2013, the FASB issued ASU No.2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income (“ASU2013-02”).ASU2013-02 requires companies to provide information about the amounts that are reclassified out of accumulated other comprehensive income either by the respective line items of net income or by cross-reference to other required disclosures.This guidance is effective prospectively for fiscal years beginning after December15, 2012.We adopted ASU2013-02 on January1, 2013.The adoption of this guidance did not have any material impact on our consolidated financial statements.We have presented the information required by the guidance in Note 16. Note2— Company Overview Contracting Services Operations We are an international offshore energy company that provides specialty services to the offshore energy industry, with a focus on growing our well intervention and robotics operations.We seek to provide services and methodologies that we believe are critical to developing offshore reservoirs and maximizing production economics.Our “life of field” services are segregated into four disciplines: well intervention, robotics, subsea construction and production facilities.We have disaggregated our contracting services operations into two reportable segments: Contracting Services and Production Facilities.Our Contracting Services segment includes well intervention, robotics and subsea construction operations (see below for disclosure regarding the dispositions of our remaining subsea construction vessels and related assets).Our Production Facilities business includes our majority ownership of the Helix Producer I (“HPI”) vessel as well as our equity investments in Deepwater Gateway, L.L.C. (“Deepwater Gateway”) and Independence Hub, LLC (“Independence Hub”) (Note6).It also includes the Helix Fast Response System (“HFRS”), which includes access to our Q4000 and HPI vessels. 8 Table of Contents In October 2012, we entered into an agreement to sell our two remaining pipelay vessels, the Caesar and Express, and other related pipelay equipment for a total sales price of $238.3 million.In June 2013, we completed the sale of the Caesar and related equipment for $138.3 million which included $30 million of funds deposited with us at the time the agreement was entered into (Note 3).We used $80.1 million of the after-tax proceeds from the sale of the Caesar to reduce our indebtedness under our former credit agreement (Note 7) and we are investing the remainder in our continuing operations, including supporting the expansion of our well intervention and robotics operations.This sale resulted in a loss of $1.1 million that is reflected in “Loss on sale of assets” in the accompanying condensed consolidated statement of operations.In July 2013, we completed the sale of the Express for $100 million, including the remaining $20 million of deposited funds.A gain of approximately $15.5 million will be recorded on the sale of the Express in the third quarter of 2013.We also entered into an agreement to sell our spoolbase and adjoining property at Ingleside, Texas to the same group of companies that purchased the Caesar and Express.The facility and adjoining property is being leased to the purchaser during the second half of 2013 and the sale is expected to close in January 2014.The total sales price is $45 million, payable over 3.5 years.At the time the agreement was signed, we received a $5 million deposit which is only refundable under limited circumstances. Discontinued Operations In December 2012, we announced a definitive agreement for the sale of ERT.On February 6, 2013, we sold ERT for $624 million plus consideration in the form of overriding royalty interests in ERT’s Wang well and certain other of its future exploration prospects.As a result, we have presented the assets and liabilities included in the sale of ERT and the historical operating results of our former Oil and Gas segment as discontinued operations in the accompanying condensed consolidated financial statements.See Note 4 for additional information regarding our discontinued oil and gas operations and Note 7 regarding the use of a portion of the sale proceeds to reduce our indebtedness under our former credit agreement. Note3— Details of Certain Accounts Other current assets consist of the following (in thousands): June 30, December 31, Other receivables $ $ Prepaid insurance Other prepaids Spare parts inventory Income tax receivable Current deferred tax assets Derivative assets — Other Total other current assets $ $ Other assets, net, consist of the following (in thousands): June 30, December 31, Deferred dry dock expenses, net $ $ Deferred financing costs, net Intangible assets with finite lives, net Other Total other assets, net $ $ 9 Table of Contents Accrued liabilities consist of the following (in thousands): June 30, December 31, Accrued payroll and related benefits $ $ Current asset retirement obligations Unearned revenue Billing in excess of cost Accrued interest Derivative liability (Note 16) Taxes payable excluding income tax payable Pipelay assets sale deposit (Note 2) Other Total accrued liabilities $ $ Note4— Oil and Gas Properties Results of Discontinued Operations The following summarized financial information relates to ERT, which is reported as “Income from discontinued operations, net of tax” in the accompanying condensed consolidated statements of operations: Periods Ended June 30, Six Months Three Months Six Months 2013 (1) Revenues $ $ $ Costs: Production (lifting) costs Exploration expenses Depreciation, depletion, amortization and accretion Proved property impairment and abandonment ) Loss on sale of oil and gas properties — Gain on commodity derivative contracts — ) ) Selling, general and administrative expenses Net interest expense and other (2) Total costs Pretax income from discontinued operations Income tax provision Income from operations of discontinued operations Loss on sale of business, net of tax ) — — Income from discontinued operations, net of tax $ $ $ Results for 2013 primarily reflect the operating results from January 1, 2013 through February 6, 2013 when ERT was sold.There were no material results of operations for ERT during the three-month period ended June 30, 2013. Net interest expense of $2.7 million for the six-month period ended June 30, 2013, and $6.8 million and $14.0 million for the three- and six-month periods ended June 30, 2012, respectively, was allocated to ERT primarily based on interest associated with indebtedness directly attributed to the substantial oil and gas acquisition made in 2006.This includes interest related to debt required to be paid upon the disposition of ERT. 10 Table of Contents Note 5 — Statement of Cash Flow Information We define cash and cash equivalents as cash and all highly liquid financial instruments with original maturities of three months or less.The following table provides supplemental cash flow information (in thousands): Six Months Ended June 30, Interest paid, net of interest capitalized $ $ Income taxes paid $ $ Total non-cash investing activities for the six-month periods ended June 30, 2013 and 2012 included $10.7 million and $37.8 million, respectively, of accruals for property and equipment capital expenditures. Note6— Equity Investments As of June 30, 2013, we had two investments that we account for using the equity method of accounting: Deepwater Gateway and Independence Hub, both of which are included in our Production Facilities segment. Deepwater Gateway, L.L.C.In June 2002, we, along with Enterprise Products Partners L.P. (”Enterprise”), formed Deepwater Gateway, each with a 50% interest, to design, construct, install, own and operate a tension leg platform production hub primarily for Anadarko Petroleum Corporation's Marco Polofield in the Deepwater Gulf of Mexico.Our investment in Deepwater Gateway totaled $88.5 million and $91.4 million as of June 30, 2013 and December 31, 2012, respectively (including capitalized interest of $1.3 million at June 30, 2013 and December 31, 2012). Independence Hub, LLC.In December 2004, we acquired a 20% interest in Independence Hub, an affiliate of Enterprise.Independence Hub owns the "Independence Hub" platform located in Mississippi Canyon Block 920 in a water depth of 8,000 feet.Our investment in Independence Hub was $74.4 million and $76.2 million as of June 30, 2013 and December 31, 2012, respectively (including capitalized interest of $4.4 million and $4.6 million at June 30, 2013 and December 31, 2012, respectively). We received the following distributions from our equity investments (in thousands): Three Months Ended Six Months Ended June 30, June 30, Deepwater Gateway $ Independence Hub Total $ As disclosed in our 2012 Form 10-K, in the first quarter of 2012, we recorded losses totaling $3.8 million associated with our investment in an Australian joint venture, including a $3.0 million fee paid in connection with our exit from the joint venture.In April 2012, we paid this fee and received approximately $3.7 million of proceeds for our pro rata portion (50%) of the value of certain of the net assets on hand at the time of our exit.These proceeds were recorded as income in our equity in earnings in the accompanying condensed consolidated statements of operations.We are no longer a participant in this joint venture. 11 Table of Contents Note7— Long-Term Debt Scheduled maturities of long-term debt outstanding as of June 30, 2013 are as follows (in thousands): Senior Unsecured Notes (1) MARAD Debt Notes (2) Total Less than one year $
